IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,241



                  EX PARTE LANDIS CHARLES BARROW Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
     CAUSE NO. W-37055-02-D IN THE 320 TH JUDICIAL DISTRICT COURT
                        FROM POTTER COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated

robbery, and originally received ten years’ deferred adjudication community supervision.

Applicant’s community supervision was later revoked, and he was adjudicated guilty and sentenced

to twenty years’ imprisonment. The Seventh Court of Appeals affirmed him conviction. Barrow

v. State, No. 07-00-00039-CR (Tex. App. – Amarillo, August 18, 2000, no pet.).

       Applicant contends that the revocation and adjudication were improper, because they were
                                                                                                     2

based in part on perjured testimony, and because the State failed to disclose material favorable

testimony to the defense. We remanded this application to the trial court for findings of fact and

conclusions of law.

       The trial court determined that the prosecutor who filed and prosecuted the motion to proceed

to adjudication in this case had no personal knowledge that the credibility of Tom Coleman was

questionable. The trial court found that the information was known to members of “the prosecution

team,” and was therefore imputed to the State. The trial court also found that the information

regarding Tom Coleman’s lack of credibility was material, exculpatory, and would have led to

significant impeachment material had it been disclosed to the defense.

       The trial court also found that the State presented evidence independent of Tom Coleman’s

testimony, which would have been sufficient to form the basis of the court’s decision to proceed to

adjudication. However, because Coleman’s testimony played a central role in the trial court’s

sentencing decision, the trial court found that it has no confidence in the outcome of the adjudication

proceedings, and recommends that Applicant be granted new revocation hearing.

        Applicant is entitled to relief. Brady v. Maryland, 373 U.S. 83 (1963). Relief is granted.

The judgment adjudicating guilt in Cause No. 37055-D in the 320th Judicial District Court of Potter

County is set aside, and Applicant is remanded to the custody of the Sheriff of Potter County to

answer the allegations that he violated the terms of his deferred adjudication community supervision.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 21, 2009
                 3

Do Not Publish